NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3745-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RONRAY L. HARRIS,
a/k/a RON RAY, RONALD
HARRIS, RONRAY HARRIS,
RONALD R. HARRIS, RON
MARROW, RON R. HARRIS,
RONRAY L. HARRIS, and
RON HARRIS,

     Defendant-Appellant.
_____________________________

                   Argued September 15, 2021 - Decided October 14, 2022

                   Before Judges Accurso and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Cape May County, Indictment No.
                   17-05-0307.

                   Nakea J. Barksdale, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Nakea J.
                   Barksdale, of counsel and on the brief).
            Gretchen A. Pickering, Senior Assistant Prosecutor,
            argued the cause for respondent (Jeffrey H.
            Sutherland, Cape May County Prosecutor, attorney;
            Gretchen A. Pickering, of counsel and on the brief).

      The opinion of the court was delivered by

ACCURSO, J.A.D.

      Defendant Ronray L. Harris was charged in a five-count indictment with

first-degree robbery, N.J.S.A. 2C:15-1(a)(1); second-degree aggravated

assault, N.J.S.A. 2C:12-1(b)(1); third-degree possession of a weapon for an

unlawful purpose, N.J.S.A. 2C:39-4(d); fourth-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(d); and fourth-degree certain persons not to have

weapons, N.J.S.A. 2C:39-7(a).1 The jury acquitted him of the weapons

charges, and the judge thereafter dismissed the certain persons offense.

Defendant was convicted of third-degree theft from the person, N.J.S.A.

2C:20-2(b)(2)(d), and second-degree aggravated assault. The judge sentenced

defendant to a discretionary extended prison term of sixteen years on the

aggravated assault, subject to the periods of parole ineligibility and




1
   A subsequent indictment charged defendant with third-degree bail jumping,
N.J.S.A. 2C:29-7. Defendant pleaded guilty to the charge and was sentenced to
three years in State prison concurrent to the sentence imposed in this matter.
                                                                            A-3745-18
                                        2
supervision required by the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2, and to a concurrent five-year term on the theft.

        At trial, the State established that shortly after 3:30 a.m. on February 23,

2017, Wildwood Police received a 911 call from Gerald Saunders claiming

he'd just been stabbed at the bus station and needed an ambulance. The two-

minute call was played for the jury. Saunders identified defendant as his

assailant, and claimed defendant stabbed him just after Saunders got off the

bus. Saunders also told the dispatcher defendant ran off with Saunders' work

coat.

        When police arrived, they found Saunders bleeding from a gash on his

arm and a puncture wound in his back. The bus driver testified that although

she didn't know his name, Saunders was a regular on her bus, which he took to

work. The driver testified that after Saunders got off the bus that morning and

was retrieving his bike from inside a cargo hold near the door, she heard a man

approach him. The two walked toward the doors of the bus terminal and began

to fight. Then Saunders ran back to the bus, told the driver he'd been stabbed

and asked her to call the police. The jury viewed a New Jersey Transit video

of the altercation outside the bus.




                                                                              A-3745-18
                                          3
      The video showed a man in a black jacket and hooded sweatshirt

approach Saunders as he was removing his bike from the cargo hold. The two

appear to exchange words and, after the man appears to lunge at Saunders, one

or two blows. As the man drags Saunders' bike away from the bus, Saunders

follows, taking off a bright blue jacket and laying it across a trash receptacle as

he does so. When Saunders catches up to the man and attempts to yank his

bike back from him, the two square up. A quick exchange of blows follows,

and then Saunders backs quickly away from the man and turns to run toward

the bus as the man follows. Saunders enters the bus briefly and the man walks

out of the terminal, picking up Saunders' jacket, which he carries off with him.

Saunders starts to follow the man to the exit and then pulls out a cell phone.

The entire altercation occurs in less than two minutes.

      The responding officer told the jury Saunders was bleeding from his arm

and back, and the wounds looked as though he'd been stabbed. In an audio

recording from the officer's body camera played for the jury, Saunders told the

officers what happened. He claimed he and defendant had previously had an

argument over defendant trying to take a puppy without paying for it. And

that morning as he was getting his bike out of the bus, defendant came up

behind him and said, "See, I could've had you" and dragged his bike off.


                                                                             A-3745-18
                                        4
Saunders followed him, taking off his coat and trying to get his bike back,

telling defendant "Yo, I gotta go to work." Saunders claimed that after he took

off his coat, defendant "just started juggin." Saunders told the officer he didn't

see a knife and didn't realize he'd been cut until he went to throw a punch and

saw his arm was bleeding. He again identified defendant as the man who'd

stabbed him and provided a description for the officers. The officer testified

no knife or other weapon was ever recovered.

      The EMT who tended to Saunders agreed with the officer the wounds

appeared to be stab wounds. He testified the technicians could not get the

bleeding from the puncture wound in Saunders' back under control and feared

there had been damage to an artery or internal organ. The technicians

requested the assistance of an advanced life support unit, and after

rendezvousing with that unit, asked for a medevac helicopter. That request

was declined due to weather conditions, and Saunders was taken by ambulance

to the hospital.

      Saunders also testified. He initially denied he'd made the 911 call.

After being shown the transcript of the call, Saunders admitted he'd placed it.

He explained he'd identified defendant as the man who attacked him, "[c]ause I

thought it was him," but denied he'd been stabbed that night, testifying he was


                                                                             A-3745-18
                                        5
"cut." He explained he and defendant had previously had "a little argument,

confrontation" after defendant attempted to take a puppy Saunders had without

paying full price, "[s]o the night I got stabbed I thought it was him." Saunders

denied speaking to an officer at the bus terminal. He also claimed he could not

remember what he'd said in the statement he'd made to the detective at the

hospital. He could not remember telling the responding officers it was

defendant who'd stabbed him or identifying defendant in a photo in the

hospital. He did, at the prosecutor's request, show his scars to the jury.

        Following a Gross2 hearing, defendant's statement to the detective, in

which he identified defendant's photo and confirmed he was the man who

stabbed him, was played for the jury. The detective testified Saunders told

him defendant had dated Saunders' girlfriend's daughter, and that he'd known

him since he was twelve years old. Defendant did not testify.

        Defendant raises the following points on appeal:

              POINT I

              THE FAILURE OF THE TRIAL COURT TO
              INSTRUCT THE JURY ON MUTUAL COMBAT AS
              A LESSER-INCLUDED OFFENSE OF
              AGGRAVATED ASSAULT CONSTITUTED A
              VIOLATION OF DEFENDANT’S RIGHT TO DUE
              PROCESS OF LAW AND A FAIR TRIAL. U.S.

2
    State v. Gross, 121 N.J. 1 (1990).
                                                                             A-3745-18
                                         6
              CONST. AMENDS. VI AND XIV; N.J. CONST.
              ART. I, PARS. 9 AND 10.

              POINT II

              DEFENDANT'S SENTENCE OF 16 YEARS WITH
              AN 85% PAROLE DISQUALIFIER FOR THEFT,
              AGGRAVATED ASSAULT, AND BAIL JUMPING
              IS EXCESSIVE, UNDULY PUNITIVE, AND MUST
              BE REDUCED BECAUSE THE TRIAL COURT
              ERRED IN ITS FINDING AND WEIGHING OF
              AGGRAVATING AND MITIGATING FACTORS.
              U.S. CONST. AMENDS. VI AND XIV; N.J. CONST.
              ART. I, PARS. 9 AND 10.

After having reviewed the record, we reject both arguments.

        There is no question but that "[a]ppropriate and proper charges to a jury

are essential for a fair trial." State v. Collier, 90 N.J. 117, 122 (1982).

"[E]rroneous instructions on material issues are presumed to be reversible

error, excusable only if they are harmless beyond a reasonable doubt." State v.

Crisantos, 102 N.J. 265, 273 (1986). "The test of whether an error is

harmless," however, "depends upon some degree of possibility that it led to an

unjust verdict." State v. Burton, 309 N.J. Super. 280, 289 (App. Div. 1998).

"The possibility must be real, one sufficient to raise a reasonable doubt as to

whether the error led the jury to a result it otherwise might not have reached."

Ibid.



                                                                              A-3745-18
                                         7
      The judge charged the jury at defendant's request with all lesser included

offenses of robbery and aggravated assault, including third-degree theft from a

person, N.J.S.A. 2C:20-2(b)(2)(d); third-degree aggravated assault, bodily

injury purposely or knowingly with a deadly weapon, N.J.S.A. 2C:12-1(b)(2);

third-degree aggravated assault, significant bodily injury, N.J.S.A. 2C:12-

1(b)(7); fourth-degree aggravated assault, bodily injury recklessly with a

deadly weapon, N.J.S.A. 2C:12-1(b)(3); as well as the disorderly persons

offenses of simple assault, bodily injury purposely, knowingly or recklessly,

N.J.S.A. 2C:12-1(a)(1); and simple assault, negligent bodily injury with a

deadly weapon, N.J.S.A. 2C:12-1(a)(2). Defendant also asked for a petty

disorderly persons offense charge under N.J.S.A. 2C:12-1(a) for simple assault

"committed in a fight or scuffle entered into by mutual consent," based on

Saunders having taken off his jacket and putting "his hands up to engage in a

fight." The State objected, arguing Saunders only did so after defendant had

forcibly taken Saunders' bike and dragged it away. The prosecutor argued a

victim who engages with a thief to regain possession of his property has not

mutually consented to a fight.

      Defense counsel countered that the man in the video who scuffled with

Saunders, who counsel claimed was not defendant, obviously never had any


                                                                             A-3745-18
                                       8
intent to steal Saunders' bike, which the man left on the platform. Counsel

contended the man only pulled the bike away to get Saunders away from the

bus, because his purpose "was to fight and Mr. Saunders agreed to that fight by

taking off his coat and putting up his hands."

      The prosecutor argued that even allowing defendant's purpose was a

fight and not a theft, Saunders was stabbed, and there could be no mutual

consent to being lured into a fist fight with someone armed with a concealed

deadly weapon. The judge denied the charge, finding the evidence did not

support it, and that including it along with the simple assault, bodily injury and

simple assault, deadly weapon charges would unnecessarily complicate the

charge and confuse the jury.

      The law is clear that in order "[t]o give full force to the reasonable doubt

standard," as well as to preserve a defendant's right "to have the jury consider

all defenses supported by the evidence, . . . a defendant is entitled to a charge

on all lesser included offenses supported by the evidence," State v. Short, 131

N.J. 47, 53 (1993), regardless of whether the included defense is indictable,

N.J.S.A. 2C:1-8(d). When a defendant requests a lesser included offense

charge, the trial judge must thoroughly examine the record to determine

whether there is a rational basis in the evidence for finding the defendant was


                                                                             A-3745-18
                                        9
not guilty of the greater offense but was guilty of the lesser included one.

State v. Sloane, 111 N.J. 293, 299 (1988). The Court in Sloane likened a

defendant's entitlement to a lesser offense charge to the right to have the jury

instructed on any available defense supported by the evidence. Id. at 303.

      Although defendant is correct that there was some evidence in the record

regarding Saunders' willingness to engage in fisticuffs with defendant, we

cannot find the evidence supported the defense of mutual combat. " It is a

well-settled principle of law that an aggressor will not be allowed, under the

law, to mitigate his crime on the theory of mutual combat when it appears that

his victim had no desire to fight, and intended to fight only to the extent that a

defense of his person against an unprovoked assault was necessary." State v.

Pasterick, 285 N.J. Super. 607, 617 (App. Div. 1995) (quoting Langford v.

State, 93 S.E.2d 1, 3 (1956)). "[M]utual combat requires a mutual intent to

fight, as distinguished from an encounter where one is attacking and the other

is merely defending himself." Ibid. (quoting 2 Charles E. Torcia, Wharton's

Criminal Law § 161 at 361 (15th ed. 1994)).

      The evidence was unequivocal that defendant was the aggressor in the

encounter captured on video, lunging at Saunders and forcibly taking the bike

he needed to get to work. The video also makes plain Saunders only took off


                                                                               A-3745-18
                                       10
and laid aside his work coat as he followed defendant dragging the bike, just

before attempting to unsuccessfully yank it back from him. Although

Saunders directed a couple of punches at defendant, he did so only after he

was attacked by defendant.

      In addition, there was nothing suggesting defendant suffered any injury,

whereas Saunders clearly suffered seriously bleeding wounds to his arm and

back. In the context of discussing whether mutual combat can give rise to a

passion/provocation defense in a murder prosecution, the Court in Crisantos

noted the common law qualifier that "the contest must have been waged on

equal terms and no unfair advantage taken of the deceased." 102 N.J. at 274

(quoting 1 O. Warren & B. Bilas, Warren on Homicide § 110 at 525-26

(1938)). "[I]f a person, under color of fighting on equal terms, kills the other

with a deadly weapon which he used from the beginning or concealed on his

person from the beginning, the homicide constitutes murder." Id. at 275

(quoting Torcia, § 110 at 254). Although defense counsel argued in closing

that Saunders' wounds could have been caused by the quick scuffle next to the

open cargo door on the bus, the video establishes Saunders had already closed

the door before any scuffle began.




                                                                            A-3745-18
                                       11
      Viewing all these facts in a light most favorable to defendant, we are

satisfied the trial court did not err in failing to instruct the jury on mutual

combat as a lesser included offense of aggravated assault. There is no view of

the evidence that would provide a jury a rational basis to acquit defendant of

second-degree aggravated assault and convict him of petty disorderly person

simple assault based on mutual combat. See State v. Savage, 172 N.J. 374,

398 (2002).

      We also reject defendant's claim his sentence is excessive. Defendant

concedes he was extended-term eligible as a persistent offender. N.J.S.A.

2C:44-3(a). He contends the trial court failed to consider the age of his prior

convictions and that none involved violent offenses in determining an

extended term was necessary. And although he presented several mitigating

factors, the court rejected all of them. On appeal, he contends both mitigating

factor one, that defendant's conduct did not cause serious harm, N.J.S.A.

2C:44-1(b)(1), and eleven, that the imprisonment of the defendant would entail

excessive hardship to his family, N.J.S.A. 2C:44-1(b)(11), should have been

found. He contends the undue weight the trial court accorded the aggravating

factors it found and its failure to find mitigating factors one and eleven




                                                                                  A-3745-18
                                        12
resulted in his manifestly excessive sixteen-year NERA term, which should be

vacated and the matter remanded for resentencing.

      After reviewing defendant's extensive criminal history, consisting of

eight prior indictable convictions, including assault and resisting arrest in

1996, third-degree possession with intent to distribute a controlled dangerous

substance in 1998, third-degree hindering his own prosecution and a fourth-

degree certain persons offense in 2002, third-degree possession of CDS,

fourth-degree hindering prosecution, a fourth-degree certain persons offense in

2008, and third-degree possession of CDS in 2012, as well as four disorderly

persons offenses, three municipal ordinance violations, a pending bail jumping

charge, and four juvenile adjudications, the judge found aggravating factors

three, risk of recidivism, N.J.S.A. 2C:44-1(a)(3); six, the extent of the

defendant's prior record and the seriousness of the crimes of which he has been

convicted, N.J.S.A. 2C:44-1(a)(6); and nine, the need to deter, N.J.S.A. 2C:44-

1(a)(9), and no mitigating factors.

      As to the mitigating factors defendant presses on appeal, the judge

rejected mitigating factor one because the jury convicted defendant of

purposefully or knowingly causing Saunders serious bodily injury and

mitigating factor eleven because, although defendant had at that time seven


                                                                                A-3745-18
                                       13
children between the ages of eleven months and twenty-five years, the

hardship facing his family, whom the pre-sentence report reflected lived in

another state at an unknown address, was not different from others in the same

circumstances.

      The judge agreed defendant satisfied the statutory prerequisites for

sentencing as a persistent offender and based on her assessment of the

aggravating and mitigating factors, rejected the State's request for an aggregate

eighteen-year NERA term for aggravated assault, and instead determined to

sentence defendant to sixteen years in State prison, subject to NERA, and a

concurrent five-year term on the theft conviction. His subsequent three-year

sentence for bail jumping was also run concurrently.

      Having considered defendant's arguments, we find no basis to reverse his

sentence. Defendant's sixteen-year extended-term sentence is concededly

within the range of the five-year minimum of the ordinary-term range for a

second-degree offense, N.J.S.A. 2C:43-6(a)(2), and the twenty-year maximum

of the extended-term range, N.J.S.A. 2C:43-7(a)(3). The aggravating factors

the court found have ample support in the record and there was no error in the

court relying on defendant's extensive criminal record in support of both the

aggravating factors as well as its extended term sentence. See State v. Tillery,


                                                                             A-3745-18
                                      14
238 N.J. 293, 327-28 (2019). The court did not err in rejecting mitigating

factors one and eleven as they lacked support in the record. Accordingly,

because the trial court's findings and balancing of the aggravating and

mitigating factors are supported by adequate evidence in the record, and the

sentence imposed is neither inconsistent with the sentencing provisions of the

Code of Criminal Justice nor shocking to the judicial conscience, we affirm.

See State v. Fuentes, 217 N.J. 57, 70-71 (2014).

      Affirmed.




                                                                            A-3745-18
                                      15